ORDER DISMISSING APPEALThis is a pro se appeal. Eighth Judicial District Court, Clark County; David M. Jones, Judge.Appellant claims this is an appeal from an order dismissing his civil rights complaint on May 5, 2019. Review of the documents transmitted to this court pursuant to NRAP 3(g) reveals a jurisdictional defect. No dismissal has been entered in the district court docket entries; the only relevant entry is an order to statistically close the case, lodged on May 9, 2019. This entry does not dispose of the action. See Brown v. MHC Stagecoach , LLC, 129 Nev. 343, 301 P.3d 850 (2013) (form orders statistically closing a case are not final and appealable). No written order dismissing the complaint has been entered. The notice of appeal is therefore prematurely filed, and is of no effect. See NRAP 4(a)(1) ; Rust v. Clark Cty. School District , 103 Nev. 686, 747 P.2d 1380 (1987) (explaining that the district court's oral pronouncement from the bench, the clerk's minute order, and even an unfiled written order cannot be appealed). Until a written order disposing of the claims is entered, the matter remains pending. Accordingly, this court lacks jurisdiction, andORDERS this appeal DISMISSED.